DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A in the reply filed on 31 August 2022 is acknowledged. Applicant did not explicitly state that the election was made with traverse but asked for reconsideration of the requirement for election of species.  Thus, the Examiner will treat the election as being made with traverse.  Applicant argued that claim 1 was generic to the species and that the present invention contains various embodiments of a single inventive concept.  The Examiner agrees with the Applicant but points to the rationale provided by Applicant as evidence to the appropriateness of the requirement for election of species.  See MPEP § 808.01(a). The Examiner will rejoin the non-elected species if a generic claim is found to be in condition for allowance.  Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the preamble recites a “device for determining a dew point of a gas in a process chamber” but the recited structures are uncapable of performing the function.  The structures are merely capable of being operated in a manner which can be used to determine a dew point of a gas in a process chamber but lack critical structure which performs the act of “determining.”  Therefore, the scope of the claim is unclear.  For the purpose of examination, the preamble will be viewed as merely reciting an intended use of the device and is not viewed to be a claim limitation.  See MPEP § 2111.02.
In regard to claim 1, the phrase “which is in operative, thermally conductive connection with the temperature control element” is unclear as it is unclear if the phrase is referring to the temperature sensor or to the process chamber.  For the purpose of examination, it is viewed that the phrase is referring to the temperature sensor.
In regard to claim 3, the phrase “is designed as a Peltier element” is unclear as the Examiner is unable to determine if the temperature control element is required to be a Peltier element.  For the purpose of examination, the phrase is interpreted as --is a Peltier element-- to positively require that the temperature control element is a Peltier element. 
In regard to claim 5, the phrase “is designed as a thermocouple” is unclear as the Examiner is unable to determine if the temperature sensor is required to be a thermocouple.  For the purpose of examination, the phrase is interpreted as --is a thermocouple-- to positively require that the temperature sensor is a thermocouple. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohm et al. (WO 2011/110197; hereinafter “Bohm” with reliance upon the English-language machine translation).
In regard to claim 1, Bohm discloses a device (dew point sensor 1) capable of determining a dew point of a gas in a process chamber (3) comprising a temperature control element (combination of heat pipe 10 and Peltier element 16), and a temperature sensor (first temperature sensor 21) for determining the temperature in the process chamber, the temperature sensor being in operative, thermally conductive connection with the temperature control element, wherein the temperature control element is designed for active heating and cooling of the temperature sensor, and the temperature sensor is in direct contact with the temperature control element.  See page 4 of the machine translation and Figure 1.
In regard to claim 2, Bohm necessarily discloses wherein the temperature sensor and the temperature control element are electrically insulated from one another because otherwise the temperature sensor signal to the control and evaluation device 30 would be corrupted or inaccurate.
In regard to claim 3, Bohm discloses wherein the temperature control element is a Peltier element (combination of the Peltier element 16 and heat pipe 10).
In regard to claim 4, Bohm discloses wherein the temperature control element is provided with a heatsink (cooling block 17 which is disclosed to be a heat sink).  See page 4 of the machine translation and Figure 1.
In regard to claim 10, Bohm discloses wherein the device comprises a second temperature sensor (second temperature sensor 22) arranged at the temperature control element for determining the temperature of the temperature control element.  See page 4 of the machine translation and Figure 1.
In regard to claim 12, Bohm discloses wherein the device further comprises a control and evaluation unit (control and evaluation device 30) that is designed to determine a dew point temperature on a basis of discontinuities in a temperature curve of the temperature determined by the temperature sensor.  See page 4 of the machine translation and Figure 1.
In regard to claim 13, Bohm discloses a combined device comprising a process chamber (3) which can be supplied with a process gas, and at least one device for determining the dew point as claimed in claim 1 (see the above rejection of claim 1). See Figure 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm in view of Hanlein et al. (US 3,396,574; hereinafter “Hanlein”).
In regard to claims 5-7, Bohn discloses wherein the location wherein the temperature sensor (first temperature sensor 21) is detecting temperature forms a condensation-facilitating surface (outside surface of the transfer tube 41) which is covered with a thermally conductive and gas-tight layer (transfer tube 41 which is hermetically sealed and “in good heat conducting contact with the heat pipe 10”) and wherein the remainder of the temperature sensor is surrounded by a thermally insulating and gas-tight layer (insulation 48 within sensor shaft 42).  See page 4 of the machine translation and Figure 1.
Bohm does not explicitly disclose that the temperature sensor is a thermocouple.
Hanlein discloses wherein thermocouples having junctions (4,5,8) are used to determine the temperatures of different points of an apparatus for determining the condensation temperature (dew point) of a vapor in a gas.  See Figure 1 and col. 2, lines 42-69. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a thermocouple as disclosed by Hanlein as the temperature sensor in the device of Bohm without creating any new or unexpected results as thermocouples are well-known to be used as temperature sensors.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bohm in view of Sawyer et al. (US 2006/0057021; hereinafter “Sawyer”).
In regard to claim 11, Bohn is silent in regard to a pressure sensor.
Sawyer discloses a steam autoclave which uses a thermocouple 70, humidity sensor 71 and pressure sensor 72 to monitor the internal conditions of the process chamber (sterilization chamber 14).  See [0030] and Figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the pressure sensor disclosed by Sawyer with the device of Bohm for the purpose of additionally monitoring the pressure within the process chamber for purposes of process control.  The use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774